 
                                                                                                Exhibit
10.1
 


 
Deed of Novation
 
 
Unicredit Bank Cayman Islands Ltd.
 
 


 
 
and
 
 


 
 
Butterfield Bank (Cayman) Limited
 
 


 
 
and
 
 


 
 
Greenlight Reinsurance, Ltd.
 
 


 


 
15 December 2008
 


 
 JCB/616223/15635209v1
 
 

--------------------------------------------------------------------------------

 




This Deed is made on 15 December 2008.


Between:
 
(1)  
Unicredit Bank Cayman Islands Ltd. with its registered office at Whitehall
House, P.O. Box 31362 SMB, George Town, Grand Cayman, Cayman Islands (the
"Transferor");

 
 
(2)  
Butterfield Bank (Cayman) Limited with its registered office at 68 Fort Street,
PO Box 705, Grand Cayman KY1-1107, Cayman Islands, Grand Cayman, Cayman Islands
(the "Transferee"); and

 
 
(3)  
Greenlight Reinsurance, Ltd. with its registered office at The Grand Pavilion,
802 West Bay Road, P.O. Box 31110, Grand Cayman, Cayman Islands  (the
"Borrower").

 
 
Whereas:
 
 
(A)  
In accordance with the terms of the Letter of Credit Agreement (as defined
below), the Transferor has made a letter of credit facility available to the
Borrower.

 
 
(B)  
In connection with the Letter of Credit Agreement (as defined below) the
Borrower has as collateral for the repayment of the sums payable under the
Letter of Credit Agreement granted a security interest as provided for in the
Security Agreement (as defined below).

 
 
(C)  
In connection with the Security Agreement, the Transferor, the Borrower and
Goldman Sachs & Co (the "Securities Intermediary") entered into the Control
Agreement (as defined below) relating to the bank account being the security
interest under the Security Agreement (which was transferred by way of novation
from the Transferor to the Transferee under a separate novation agreement dated
15 December 2008 among the Transferor, the Transferee, the Borrower and the
Securities Intermediary).

 
 
(D)  
The Transferor and the Transferee wish to enter into an acquisition agreement
pursuant to which the Transferor has agreed to transfer the rights and
obligations of the Transferor under the Transferred Agreements to the
Transferee.

 
 
(E)  
All of the parties hereto have agreed to execute this Deed for the purpose of
transferring such rights and obligations.

 
 
This Deed Witnesses as follows:
 
 
1  
Definitions:

 
1.1  
Unless otherwise defined in this Agreement or the context otherwise requires,
expressions defined in the Letter of Credit Agreement shall have the same
meanings in this Agreement.

 




 CQM/616223/15644274v1
 
 

--------------------------------------------------------------------------------

 


 
1.2  
In this Agreement, unless the context otherwise requires:

 
"Commencement Date"
means 19 December 2008 (being the date on which this Agreement is to become
effective).
"Control Agreement"
means the control agreement dated 6 June 2007 entered into between the
Transferor, the Borrower and the Securities Intermediary.
"Letter of Credit Agreement"
means a letter of credit agreement dated 6 June 2007 between the Transferor and
the Borrower.
"Security Agreement"
means the security agreement dated 6 June 2007 which provides security from the
Borrower to the Transferor.
"Transferred Agreements"
means the Letter of Credit Agreement and the Security Agreement (copies of which
are attached at Schedule A hereto).

 
1.3  
Clause headings are inserted for ease of reference only and shall not affect the
interpretation of this Agreement.  Unless the context otherwise requires,
reference to Clauses and Schedules are to be construed as references to Clauses
of and Schedules to this Agreement, and words importing the singular shall
include the plural and vice versa.

 
1.4  
Any reference in this Agreement to another document or instrument is a reference
to that other document or instrument as the same may have been, or may from time
to time be amended.

 
 
2  
Transfer of Rights and Obligations

 
2.1  
With effect from the Commencement Date and subject as provided in Clause 2.2
below:

 
 
(a)  
the Borrower releases and discharges the Transferor from its obligations under
the Transferred Agreements and all other obligations of the Transferor
whatsoever (present or future, actual or contingent) under the Transferred
Agreements and accepts all liability of the Transferee in respect of the
Transferred Agreements and such other obligations of the Transferor in place of
the liability of the Transferor, and hereby grants to the Transferee the same
rights under the Transferred Agreements in every way as if the Transferee were
and had been a party to the Transferred Agreements as the lender; and

 
 
(b)  
the Transferee undertakes to perform the obligations of the Transferor under the
Transferred Agreements and to be bound by the terms of the Transferred
Agreements in

 






 


 
 

--------------------------------------------------------------------------------

 


 
(c)  
every way as if the Transferee were and had been party to the Transferred
Agreements as the lender.

 
 
2.2  
Notwithstanding the provisions of Clause 2.1, the Borrower shall not be released
in respect of any of its other obligations to the Transferor under the
Transferred Agreements, including (but without limitation) the payment of any
fees which have accrued up to but not including the Commencement Date.

 
 
3  
Passing of documents and information

 
 
3.1  
The Borrower authorises the Transferor;

 
 
(a)  
to deliver the Transferred Agreements and any other related documents or records
to the Transferee; and

 
 
(b)  
to provide the Transferee with any information which is in the possession of the
Transferor or any person acting on its behalf and which relates to the
Transferred Agreements, the Borrower or any other party to the Transferred
Agreements.

 
 
4  
Incorporation

 
 
Upon the Commencement Date, this Agreement shall be construed as one with the
Transferred Agreements and provisions contained in the Transferred Agreements
which are inconsistent with the terms of this Agreement shall cease to
apply.  Accordingly the Transferred Agreements shall, where the context so
requires, be read and construed accordingly.
 
 
5  
Law and Jurisdiction

 
 
5.1  
This Agreement shall be governed by, and construed in accordance with, Cayman
Islands law.

 
 
5.2  
In relation to any dispute arising out of or in connection with this Agreement,
each of the parties hereto hereby irrevocably and unconditionally submits to the
non-exclusive jurisdiction of the courts of the Cayman Islands and waives any
objection to proceedings with respect to this Agreement in such courts on the
grounds of venue or inconvenient forum.

 






 


 
 

--------------------------------------------------------------------------------

 


 
In witness whereof this Deed has been executed as a deed by the parties and is
intended to be and is hereby delivered on the date first before written.
 
 
EXECUTED as a
deed  by                                                                
 
Unicredit Bank Cayman Islands
Ltd.                                                                         
 
acting by:                     /s/ Shane Storr
 
in the presence of:                       
 
Witness Name:           Tristan Kelly 
 
Witness Signature:      /s/ Tristan Kelly  
 
Witness Address:        238 North Church St, Grand Cayman                
 
 


 
 
EXECUTED as a deed
by                                                                
 
Butterfield Bank (Cayman)
Limited                                                                           
 
acting by:                     /s/ Christopher Hodges, /s/ Joyce Cantlay, /s/
Michael McWatt
 
in the presence of:                                                           

Witness Name:           Dexter Rivers        
 
Witness Signature:      /s/ Dexter Rivers                 
 
Witness Address:        430 Fourth Avem West Bay, Grand
Cayman                          
 






 


 
 

--------------------------------------------------------------------------------

 
 


 
EXECUTED as a deed
by                                                                
 
Greenlight Reinsurance,
Ltd.                                                                          
 
acting by:                     /s/ Tim Courtis, /s/ Bart Hedges            
 
in the presence of:                  
 
Witness Name:            Faramarz Romer                  
 
Witness Signature:      /s/ Faramarz Romer         
 
Witness Address:        810 West Bay Rd, Grand Cayman
 


 






 


 
 

--------------------------------------------------------------------------------

 


 


 
SCHEDULE A






1.           Letter of Credit Agreement dated as of 6 June 2007 between
Greenlight Reinsurance Ltd and Bank Austria Cayman Limited.


2.           Security Agreement dated 6 June 2007 between Greenlight Reinsurance
Ltd and Bank Austria Cayman Limited.














 


 
 

--------------------------------------------------------------------------------

 

